Citation Nr: 1116228	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gum disease (also claimed as a dental condition) for purposes of VA disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from November 1948 to April 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the RO that denied service connection for gum disease (also claimed as a dental condition) for purposes of VA disability compensation.

The RO has limited its inquiry to whether service connection is warranted for purposes of compensation.  However, the Veteran has repeatedly asserted that he is seeking to establish eligibility for treatment.  See, e.g., 38 C.F.R. § 3.381 (2010).  See also Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection for a dental disability may also be considered a claim for VA outpatient dental treatment).  The record before the Board does not reflect that the matter of the Veteran's entitlement to VA dental treatment has been adjudicated by the RO, or otherwise referred to a VA medical center for adjudication.  As the record does not establish that that matter has been addressed by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction to consider it, and it is referred to the AOJ for the appropriate action.

In April 2011, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran has missing teeth.

2.  The Veteran is not shown to have suffered loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis.



CONCLUSION OF LAW

The criteria for service connection for gum disease (also claimed as a dental condition) for purposes of VA disability compensation have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that his unit suffered an "outbreak" of gum disease while stationed in Alaska during the winter of 1950.  He contends that, because there was no dentist at the outpost, the disease was never identified.  He reports that he had seven teeth pulled after service, in 1952, and appears to relate his current dental status (i.e., missing teeth) to unidentified in-service gum disease.

I.  Preliminary Considerations

A.  Additional Evidence

The RO last furnished the Veteran a supplemental statement of the case (SSOC) relative to the issue developed for appeal in November 2010.  In April 2011, after the appeal was certified to the Board, additional medical evidence was added to the claims file, without a waiver of RO review.  The additional evidence consists of a report containing findings made by a dentist in connection with the Veteran's use of dentures (e.g., that the Veteran needs a full upper denture (FUD), that his maxillary ridge is resorbed, that his lower, that his lower removal partial denture (RPD) could be remade, and that he needs a prophy), and an observation to the effect that he may have had periodontal disease in the past.  The Board has reviewed the evidence and finds that it is not "pertinent" to the matter currently at issue inasmuch as it does not contain any meaningful information that bears on the question of whether the Veteran suffered loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis.  See discussion, Part II, infra.  Accordingly, there is no need to return the case to the AOJ for preparation of another SSOC.  See 38 C.F.R. § 20.1304(c) (2010).

B.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed the VCAA into law.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims has held that the VCAA notice requirements apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a pre-adjudicatory VCAA notice letter sent to the Veteran in August 2009, the AOJ informed the Veteran of the information and evidence required to substantiate his claim and of his and VA's respective duties for obtaining the information and evidence.  He was also informed of the manner in which ratings and effective dates are assigned for awards of disability benefits.  No corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist has been fulfilled. The Veteran's service treatment records have been obtained, as have post-service VA medical records.  He has not identified and/or provided complete releases for any additional evidence that exists and can be procured.  A formal VA compensation examination has not been conducted.  However, as discussed in more detail below, inasmuch as the Veteran is not shown to have suffered loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis, his claim must be denied irrespective of current medical findings.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2010).  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2010) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2010).

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for gum disease for purposes of VA disability compensation.  Simply put, although the Veteran claims that he developed an unidentified gum disease during service, and evidence shows that he received in-service dental treatment on several occasions during service, to include a finding of periapical pathology (PAP) in March 1950, nothing in his service records, or the report of a VA dental examination conducted soon after service in May 1952, reflects that he suffered loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis.  As a result, compensation is not payable, and the appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


